DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determining unit which determines…” and “a display control unit which causes…” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 3, and 5 present duplicative recitations of “a signal from the sensor.” It is unclear if this is the same signal as was initially recited in the respective claims, or if it is indicative of a second signal from the sensor. The claims will be examined as best understood in light of the specification.
Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites, “the determination.” There is insufficient antecedent basis for this term in the claim because there is no previous recitation of “a determination” and further because multiple different determinations occur in the parent claim. The claim will be examined as best understood in light of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0081581 A1 [Borenstein] in view of US 2009/0114346 A1 [Yashima].

Regarding Claim 1: 
Borenstein teaches a vacuum apparatus equipped with an automatic transport mechanism for transporting a specimen and a sensor for detecting a state of the vacuum apparatus (para 26), the vacuum apparatus comprising: 
a determining unit which determines whether a recoverable error has occurred based on a signal from the sensor (this is interpreted under 35 USC 112(f) to correspond to a computer programmed to perform the above italicized function. Borenstein teaches this device at Fig. 3 (460) and describes the function at para 26.); and 
a display control unit which causes, when the recoverable error is determined to have occurred, a display unit to display (Fig. 3 (510)) a procedure of a recovery operation in a wizard format (this is interpreted under 35 USC 112(f) to correspond to a computer programmed to perform the above italicized function. Borenstein teaches this device at Fig. 3 (460) and describes the function at paras 25-26 by describing remedial procedures initiated by user input in response to displaying a fault).
Borenstein fails to teach that the display control unit determines whether the recovery operation has been performed according to the procedure displayed on the display unit based on a signal from the sensor, and causes the display unit to display a next procedure of the recovery operation when the recovery operation is determined to have been performed according to the procedure. 
Yashima teaches a vacuum apparatus equipped with an automatic transport mechanism for transporting a specimen and a sensor for detecting a state of the vacuum apparatus (Figs. 1 and 2) wherein a control unit (para 26) determines whether the recovery operation has been performed according to the procedure displayed on the display unit based on a signal from the sensor (steps S2, S7, S12, S17, S22, S26, etc all carry out this function after a “Retry” of such steps), and causes the display unit to display a next procedure of the recovery operation when the recovery operation is determined to have been performed according to the procedure (Fig. 4, the next alarm displayed would meet this limitation).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the multiple Retry loops of Yashima to Borenstein since this would allow an operator to place the vacuum apparatus back in use after a fault (paras 88-89).

Regarding Claim 2: 
The modified invention of claim 1 teaches the vacuum apparatus according to claim 1, wherein the display control unit causes the display unit to display a control button for operating the vacuum apparatus when the procedure of the recovery operation includes a procedure for operating the vacuum apparatus (Yashima Fig. 4 “RETRY” and “FORCED TERMINATION” buttons), and the vacuum apparatus further comprises a drive control unit which performs control Yashima para 26). 

Regarding Claim 5: 
Borenstein teaches a recovery support method of a vacuum apparatus equipped with an automatic transport mechanism for transporting a specimen and a sensor for detecting a state of the vacuum apparatus (para 26), the recovery support method comprising: 
a determination step of determining whether a recoverable error has occurred based on a signal from the sensor (para 26); and 
a display control step of causing a display unit to display a procedure of a recovery operation in a wizard format when the recoverable error is determined to have occurred (para 25-26).
Borenstein fails to teach in the display control step, a determination is made as to whether the recovery operation has been performed according to the procedure displayed on the display unit based on a signal from the sensor, and when the recovery operation is determined to have been performed according to the procedure, a next procedure of the recovery operation is displayed on the display unit.
Yashima teaches an automatic transport method for transporting a specimen and a sensor for detecting a state of the vacuum apparatus (Figs. 1 and 2), including the step of determining whether the recovery operation has been performed according to the procedure displayed on the display unit based on a signal from the sensor (steps S2, S7, S12, S17, S22, S26, etc all carry out this function after a “Retry” of such steps), and when the recovery operation is determined to 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the multiple Retry loops of Yashima to Borenstein since this would allow an operator to place the vacuum apparatus back in use after a fault (paras 88-89).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0081581 A1 [Borenstein] in view of US 2009/0114346 A1 [Yashima], and further in view of Official Notice.
Official Notice is hereby taken of input/output control panel buttons that transition to a next instruction, i.e. a “Next button.” 

Regarding Claim 4: 
The modified invention of claim 1 teaches the vacuum apparatus according to claim 1, but fails to teach that when the display control unit determines that the recovery operation has been performed according to the procedure displayed on the display unit, the display control unit enables a transition button for making a transition to a screen showing the next procedure of the recovery operation, and when an operation of the transition button is performed, the display control unit causes the display unit to display the next procedure. 
Official notice demonstrates that “Next” buttons were known in the prior art. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add a .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881